United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
DEPARTMENT OF THE AIR FORCE,
TINKER AIR FORCE BASE, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Roy A. Shobert, for the appellant
Office of Solicitor, for the Director

Docket No. 10-753
Issued: December 15, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 27, 2010 appellant, through his representative, filed a timely appeal from the
November 12, 2009 merit decision of the Office of Workers’ Compensation Programs, which
found that his right knee injury did not arise in the course of employment. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant’s alleged right knee injury on April 30, 2007 arose in the
course of employment.
FACTUAL HISTORY
On June 5, 2007 appellant, then a 49-year-old aircraft painter, filed a claim for
compensation alleging that he injured his right knee on April 30, 2007 when he slipped and fell
while bowling. The injury occurred between 4:15 and 4:30 p.m. A witness saw appellant fall:
“He appeared to slip and twist landing on his back.” Appellant did not stop work.

Appellant’s supervisor stated that he had no knowledge of the alleged injury. He advised
that appellant’s regular work hours were 7:00 a.m. to 3:00 p.m. and that he was not injured in the
performance of duty: “Employee was bowling.” The supervisor indicated that appellant first
received medical care on June 4, 2007 from Dr. William M. McAfee, a family physician, but no
report from Dr. McAfee appears in the record.
The earliest medical report following the incident at the bowling alley was a February 29,
2008 report from Dr. John W. Ellis, a family physician, who stated that “the injury occurred to
[appellant’s] right knee when he slipped and fell while bowling.” Dr. Ellis did not provide a
diagnosis of appellant’s right knee condition.
A claims review investigator for the agency found that the bowling activity was
sanctioned by the employing establishment. An incident report described the activity as
“bowling in a partnership gathering, agency & union.”
The Office asked appellant for additional information to support his claim. It noted,
among other things, that it received no diagnosis of any condition resulting from the April 30,
2007 injury or a physician’s opinion on causal relationship.
In a July 23, 2007 decision, the Office denied appellant’s claim on the grounds that there
was no evidence of a connection between his federal employment and the described incident that
led to the claimed injury.
Appellant’s representative requested reconsideration, contending that appellant was the
1 Vice President of AFGE Local 916 and was in full-time representational duty in accordance
with the Master Labor Agreement, Article 4, section 4.13: “100 percent official time will be
granted to full-time representatives in the quantities listed below to each installation at each
installation to perform the specific functions listed in section 4.06.” Appellant’s representative
explained that section 4.06, item 13, listed the following as one of the functions for which a
reasonable amount of official time was authorized: “Participate in partnership activities as
authorized by the [p]artnership [c]ouncil.” He argued that appellant was on official business at
the time of injury because the bowling outing was an activity that the partnership council
approved for the purpose of management and labor to get to know each other better, and because
appellant was a full-time representative and was present at the bowling outing as a representative
for the union.
st

The employing establishment provided a timesheet showing that appellant worked from
7:00 a.m. to 3:00 p.m. on April 30, 2007, the day of the bowling incident. The employer
contended that the incident occurred more than a reasonable amount of time after appellant’s
shift was over.
Appellant’s representative countered that the hours shown on the timesheet were
artificial, that it came from a program the supervisor used as a convenience to put time in for
pay, as though appellant were working as a painter for the shop. He explained that, if the
supervisor deviated from this time, the program would show that appellant worked overtime.
Appellant’s representative advised that it was the union president who set appellant’s work
hours, and he submitted a note from the president stating that appellant’s work hours were from

2

9:00 a.m. to 5:00 p.m. and had been since November 2005. Appellant was allowed to flex his
work hours to meet labor-management duties. His representative submitted the timesheet
appellant actually signed for the pay period in question, one that showed 80 hours worked with
no sign-in or sign-out times. “So how would [appellant’s] [s]upervisor know what time he came
in and left for the day?”
In an October 22, 2007 decision, the Office denied modification of its prior decision. It
found that a bowling meeting set up for management and labor to get to know each other better
did not fall within the guidelines of representational functions.
Appellant sought reconsideration. Relying again on language from the Master Labor
Agreement designating functions for which a reasonable amount of official time is authorized,
his representative argued that appellant was performing representational duties while
participating in the Partnership Bowling Tournament, a partnership council approved function.1
The employing establishment noted that, even if appellant’s hours were 9:00 a.m. to 5:00
p.m., his official federal timesheet, which appellant signed, showed that he was paid only
through 3:00 p.m. on the date of the alleged injury. The employer further noted that appellant
submitted no evidence to establish that he was bowling in a “Partnership Bowling Tournament.”
In an October 24, 2008 decision, the Office again denied modification of its prior
decisions. It found that the mere undertaking of a representation function, such as an agencyunion partnership gathering at a bowling alley, which, if established, might entitle appellant to
official time during a period when he was in duty status, would not, without evidence of a
demonstrable and significant employer benefit beyond that normally associated with that
activity, entitle him to coverage under the mutual benefit theory.
On reconsideration, appellant’s representative submitted evidence that the bowling
activity on April 30, 2007 was a partnership event. He submitted a copy of the partnership
agreement between the agency and the union. The agreement was “grounded in a shared,
overriding interest to deliver the highest quality product and services while reducing costs to the
[agency] customers.” The parties committed themselves “to pursue solutions that promote
partnership, to achieve increased quality and productivity, customer service, mission
accomplishment, efficiency, quality of life, employee empowerment, organizational
performance, and military readiness, which considering the legitimate interests of both labor and
management.” The agreement listed seven principles upon which a sound relationship is built
and charged the partnership council to lead the implementation of those principles by:
(1) applying them in dealing with each other on matters that affect the civilian workforce as a
whole; (2) developing comprehensive staff evaluations of collective workplace issues and
development of recommendations for the [agency] director; (3) establishing a framework for
1

Section 4.06 of the agreement states: “When work conditions are such that the steward/official may be excused
from work, a reasonable amount of official time will be granted. Representatives will provide the supervisors
sufficient information to allow the supervisors to understand the complexity of issues for which the official time is
requested. It is the parties’ intent that any official time agreed to by the parties authorized under section 7131(d) of
the Federal Service Labor Management Relations Statute will be encompassed within one of the following
activities.”

3

labor-management relations and collective bargaining at all subordinate levels; (4) developing
measures of organizational performance and evaluating improvements in those measures that
result from the council; (5) developing a comprehensive strategy to train management and union
officials in consensual methods of dispute resolution; and (6) developing a nonadversarial
atmosphere to enhance open discussion, specifically, prohibiting retribution by any of the parties
concerning the discussions or actions of the [p]artnership [c]ouncil.”
In a November 12, 2009 decision, the Office reviewed the merits of appellant’s claim and
again denied modification. It found that a bowling tournament did not fall within the scope of
representational functions. The Office further found that appellant’s presence at the bowling
alley for the agency-union function could not be considered of mutual benefit and did not place
him in the performance of his official union duties.
On appeal, appellant’s representative recounted the factual history of the case.
contends that appellant met his burden of proof to establish a compensable injury.

He

LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of his duty.2 The
Board has interpreted the phrase “sustained while in the performance of his duty” as the
equivalent of the coverage formula commonly found in workers’ compensation laws, namely,
“arising out of and in the course of employment.”3 “Arising in the course of employment”
relates to time, place and work activity: To arise in the course of employment, an injury must
occur at a time when the employee may reasonably be said to be engaged in his employer’s
business, at a place where he may reasonably be expected to be in connection with his
employment, and while he was reasonably fulfilling the duties of his employment or engaged in
doing something incidental thereto.4
This alone is not sufficient to establish entitlement to compensation. The employee must
also establish an injury “arising out of the employment.” To arise out of employment, the injury
must have a causal connection to the employment, either by precipitation, aggravation or
acceleration.5
An employee seeking benefits under the Act has the burden of proof to establish the
essential elements of his claim. Thus, when an employee claims that he sustained an injury in
the performance of duty, he must submit sufficient evidence to establish that he experienced a

2

5 U.S.C. § 8102(a).

3

This construction makes the statute actively effective in those situations generally recognized as properly within
the scope of workers’ compensation law. Bernard D. Blum, 1 ECAB 1 (1947).
4

Carmen B. Gutierrez, 7 ECAB 58, 59 (1954).

5

Eugene G. Chin, 39 ECAB 598 (1988); Clayton Varner, 37 ECAB 248 (1985); Thelma B. Barenkamp (Joseph L.
Barenkamp), 5 ECAB 228 (1952).

4

specific event, incident or exposure occurring at the time, place and in the manner alleged. He
must also establish that such event, incident or exposure caused an injury.6
Causal relationship is a medical issue,7 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,8 must be one of reasonable medical certainty,9
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.10
With respect to whether injuries arising in the course of union activities are related to
employment, the general rule is that union activities are personal, that attendance at a union
meeting, for example, is exclusively for the personal benefit of the employee and devoid of any
mutual employer-employee benefit that would bring it within the course of employment. Larson
notes, however, that it is being increasingly held that an activity undertaken by an employee in
the capacity of union officer may simultaneously serve the interests of the employer.11
The Office recognizes that certain representational functions performed by employee
representatives of exclusive bargaining units benefit both the employee and the agency. Its
stated policy is that employees performing representational functions entitling them to official
time are in the performance of duty and entitled to all benefits of the Act if injured in the
performance of those functions. Consistent with Larson, activities relating to the internal
business of a labor organization, such as soliciting new members or collecting dues, are not
included.12
When an employee claims to have been injured while performing representational
functions, an inquiry should be made to the official superior to determine whether the employee
had been granted official time or, in emergency cases, would have been granted official time if
there had been time to request it. If so, the claimant should be considered to have been in the
performance of duty.13
6

E.g., John J. Carlone, 41 ECAB 354 (1989).

7

Mary J. Briggs, 37 ECAB 578 (1986).

8

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

9

See Morris Scanlon, 11 ECAB 384, 385 (1960).

10

See William E. Enright, 31 ECAB 426, 430 (1980).

11

2 Arthur Larson & Lex K. Larson, The Law of Workers’ Compensation § 27.03(3) (2006).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.16 (July 1997).

13

Id. at Chapter 2.804.16.e.

5

If the agency states that the employee was not performing an activity for which official
time is allowed, the Office should issue a letter warning the claimant that the case will be denied
unless addition information is provided, and allowing 30 days for a response. If the claimant
provides evidence contradicting the agency’s position, the official superior should be asked to
reply to this evidence, providing documentation in the form of appropriate regulations, executive
order or union agreement covering the specific situation. The Office will accept this ruling of
the agency as to whether a representative was entitled to official time, unless this ruling is later
overturned by a duly authorized appellate body.14
ANALYSIS
Appellant claimed injury on April 30, 2007 while performing representational functions.
The employer contended that he was off the clock and therefore not on official time.15 The
employing establishment produced evidence showing that appellant worked from 7:00 a.m. to
3:00 p.m. on April 30, 2007. Appellant explained that the time kept by his supervisor was an
artificial convenience that did not represent his actual hours on April 30, 2007. He provided
evidence that his regular work hours, set by the union president, were 9:00 a.m. to 5:00 p.m.,
which would place his 4:15-4:30 p.m. injury on the clock and therefore on official time, as he
was a full-time union representative. The employer noted that, even if appellant’s hours were
9:00 a.m. to 5:00 p.m., his official federal timesheet, which appellant signed, showed that he was
paid only through 3:00 p.m. on the date of the alleged injury. So he was not in a regular-duty
status at the time of the alleged injury.
Office procedures are clear: When there is a dispute between the employing
establishment and the claimant as to whether the claimant was entitled to official time at the time
of the alleged injury, the Office will accept the employer’s ruling, unless that ruling is overturned
by a duly authorized appellate body. It is appellant’s burden to establish the time element of
work connection, and he has not met his burden.
The employing establishment’s argument aside, appellant has not established when he
actually began work on April 30, 2007 or when he actually stopped work that day. He did not
sign in or out, which led his representative to observe: “So how would [the] [s]upervisor know
what time he came in and left for the day?” Without documentation to establish what time
appellant came and left for the day, neither the supervisor nor the Office can determine with any
certainty whether the alleged injury occurred on the clock.16 Lost in the development of the time
issue is the fact that appellant never specifically alleged what time he came to work on April 30,
2007 and what time he left. Though for obvious reasons of abuse, the Office cannot allow a
claimant to self-certify his work hours after the fact to cover an alleged injury.

14

Id.

15

See Bernard Redmond, 45 ECAB 298 (1993) (finding that the claimant could not be entitled to official time at
9:00 a.m. because he finished his tour of duty at 8:00 a.m.).
16

Although the union president indicated that appellant’s hours were 9:00 a.m. to 5:00 p.m. as a general matter,
he provided no supporting documentation. More to the point, he provided no probative evidence of when appellant
came to work on April 30, 2007 and when he left.

6

The place element of work connection is not in dispute. The alleged injury occurred at
the Tinker Bowling Center on base, but with only one of the two overt physical indicia of work
connection established, the activity element of work connection must bear greater weight in
establishing whether appellant was in the course of employment at the time of the alleged
injury.17
Appellant has submitted some evidence to support that the bowling outing in question
was approved by the partnership council, but there is no direct documentation of this fact. The
record does not contain the relevant minutes recorded by the labor relations officer and approved
by the council co-chairs. Under the partnership agreement, one of the council co-chairs is the
employing establishment’s executive director. If the executive director authorized the bowling
outing as a partnership activity, such authorization might establish sufficient employer
sponsorship and benefit to bring the alleged injury within the course of appellant’s employment.
The Board will set aside the Office’s November 12, 2009 decision and remand the case
for further factual development to determine whether the employer, through the executive
director and co-chair of the partnership council, effectively extended appellant’s “course of
employment” to include the April 30, 2007 bowling outing. The executive director should
address whether appellant was compelled to attend, whether his attendance was voluntary,
degree of any encouragement, how the outing was financed and advertised, whether the
participants wore bowling shirts, and whether the employer benefited from the event, beyond
general improvement of morale and good will.18 After such further development as may become
necessary, the Office shall issue an appropriate final decision on whether appellant’s injury arose
in the course of employment.
CONCLUSION
The Board finds that this case is not in posture for decision. Further development of the
evidence is warranted.

17

See 2 Arthur Larson & Lex K. Larson, The Law of Workers’ Compensation § 22.03[1] (2006) (recreational and
social activities).
18

Id. at § 22.04(2) et seq. (employer sponsorship of recreational and social activities).

7

ORDER
IT IS HEREBY ORDERED THAT the November 12, 2009 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: December 15, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

